Citation Nr: 1614416	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  06-24 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a jaw disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to a compensable rating for a chipped tooth due to dental trauma.

4.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, prior to July 8, 2011.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from August 1972 to August 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

This appeal was previously before the Board in January 2010 and December 2011.  The first decision remanded the issues for additional development; in the second, the Board reopened a previously denied claim of service connection for a low back disorder and denied a claim of service connection for diabetic retinopathy.  The remaining claims were again remanded for development.  During the pendency of that remand, the Agency of Original Jurisdiction (AOJ) granted service connection for peripheral neuropathy of the upper extremities, fully satisfying that appeal.  The AOJ also granted entitlement to a 40 percent rating for diabetes, effective from July 8, 2011; the Veteran has expressed his satisfaction with that grant, and so the second stage of rating is no longer considered to be on appeal.  The only issues remaining on appeal are those listed above.

The Board notes that as a result of several un-appealed decisions, the RO has awarded a combined 100 percent schedular disability evaluation.  In the December 2015 decision notifying the Veteran of such, the RO also informed the Veteran that his claim for a total disability rating based on individual unemployability (TDIU), pending both as an independent claim as as part and parcel of several claims for increased rating under Rice v. Shinseki, 22 Vet. App. 447 (2009), was therefore moot.  The RO stated that it had considered entitlement to such for the period prior to the September 4, 2015 date on which a 100 percent rating was reached, but found no entitlement.  The Veteran has not at this time appealed that decision; the Board declines jurisdiction over any inferred TDIU claim as a result of the RO's bifurcation of this issue.  Tyrues v. Shinseki,732 F.3d 1351 (2013).

In multiple statements regarding his dental claims, including those submitted in August 2011 with private dental records, the Veteran raised claims to dental treatment for additional teeth and dental decay relate dot his already service-connected dental trauma of tooth 29.  This particular claim has not been adjudicated by the correct Agency of Original Jurisdiction (AOJ), in this case the dental clinic at the appropriate VA medical center.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of service connection for a low back disability and for a jaw disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to July 8, 2011, diabetes mellitus was manifested by a need for insulin and a restricted diet; there was no need for regulation of activity to control blood sugar levels.

2.  The Veteran has not lost all teeth on either side of his jaw, or on the upper or lower jaw.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for diabetes mellitus, type II, prior to July 8, 2011, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2015).

2.  The criteria for a compensable evaluation for a chipped tooth due to dental trauma are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.150, Diagnostic Code 9913 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  May 2005 and April 2010 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The April 2010 letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in an April 2014 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

VA examinations have been conducted, and all required clinical findings required for application of the rating criteria have been noted.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations of record are adequate for rating purposes, and the Veteran has not raised any objection to them. 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  


	Chipped Tooth

The Veteran's chipped tooth, the result of dental trauma sustained in a truck accident in service, is currently rated 0 percent disabling under Code 9913, for loss of teeth due to bone loss from trauma or disease.  This Code provides that a 0 percent rating is assigned when the teeth can be replaced by a prosthesis.  Compensable ratings from 10 to 40 percent are assignable when the masticatory surface cannot be replaced, and all teeth in one or more sections of the upper or lower jaw (lateral, anterior, posterior) are missing.  Importantly, loss of teeth due to decay or periodontal disease is not considered a disability for VA purposes.  38 C.F.R. § 4.150, Code 9913, Note.

The Board notes that the rating Codesheets associated with the record reflect that as of the March 5, 2015, rating decision, this disability is no longer listed as service connected, or even having been adjudicated, though the loss of tooth 29 for treatment purposes is noted.  There is no explanation for the omission reflected in the record, and as no action to sever entitlement has been proposed or taken, it appears to be an administrative error which must be corrected by the AOJ.  Regardless, the appeal for increased rating remains pending.

The facts of the case are not disputed.  The Veteran was in a motor vehicle accident and struck his face on some portion of the truck's interior, chipping one tooth.  Current dental records note the loss of tooth 29 (a right molar) and an injury to tooth 9 (left front incisor); both are now missing.  Additionally, decay and gum disease were widely present; the Veteran reported no cleanings or dental care since leaving service.  His dentist recommended extensive work, including potentially a partial denture following extraction of several teeth, including a right and a left molar (teeth 18 and 31).

The Veteran requests additional compensation based on this level of dental impairment.  He wishes to have VA pay for, or assist in paying for, the dental work needed to correct his current problems.  While VA is sympathetic to his dilemma, the undisputed facts require a denial of the claim.  The records establish that only a single tooth is considered service connected; the Veteran did not dispute this aspect of the decisions in his claim.  Far more extensive loss is required before any compensable evaluation may be awarded.  In the area of tooth 29, all the posterior upper and/or lower teeth would have to be missing due to trauma to warrant a 10 or 20 percent rating, and this is simply not shown.  Moreover, dental records indicate that the vast majority of the current dental problems are due to decay and gum disease, which is not considered a compensable disability by VA.  Even if all the current problems were factored in for evaluation purposes, the lack of loss of all teeth in any given area of either the upper or lower jaws means that no increased rating can be awarded.

Accordingly, entitlement to a compensable rating for a chipped tooth due to dental trauma is not warranted.

This decision is separate and distinct from, and in no way impacts, any future decisions regarding a jaw disability, addressed in the remand below, or entitlement to dental treatment for additional teeth, referred to the AOJ above.

	Diabetes

Diabetes is rated under Diagnostic Code 7913, which provides that a 20 percent rating is assigned when use of insulin or oral hypoglycemic medication is required along with a restricted diet.  A higher 40 percent rating is assigned when insulin and restricted diet are required, along with regulation of activities.  A Veteran is rated 60 percent disabled when the requirements for a 40 percent award are met, and there are also episodes of ketoacidosis or hypoglycemic reaction requiring one or two hospitalizations a year or twice monthly visits to a care provider, as well as noncompensable diabetic complications.  A 100 percent rating is assigned when more than one daily injection of insulin is needed, diet is restricted, activity is regulated, episodes of ketoacidosis or hypoglycemic reaction require three or more hospitalizations a year or there are weekly visits to the diabetic care provider, and either loss of weight and strength or complications that would be compensable if rated separately.  Regulation of activity is defined in the criteria as "avoidance of strenuous occupational and recreational activities."  38 C.F.R. § 4.119, Code 7913. VA has stated that this means that avoidance is required to help control blood sugar.  Voluntary avoidance of activity does not meet this criterion.  VA Adjudication Procedures Manual M21-1, III.IV.4.F.1.e. This is evident from the schedule as well, as the rating criteria for diabetes focus solely on blood sugar, and direct that other complications and manifestations do not fall under C ode 7913.

The rating criteria for diabetes are successive.  "Successive" rating criteria is where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2008). 

VA treatment records note beginning July 8, 2011, that regulation of activities due to diabetes is required.  The AOJ has assigned a 40 percent rating as of that date as a result.  While the Board's review of the record raises serious questions as to whether doctors were referring to regulation for blood sugar control, such is beyond the scope of the current appeal.  Similarly, although the AOJ has found that the award of service connection for diabetes was erroneous in the first instance due to misinterpretation of service records due to the Veteran's allegations, it also found that the award is now protected and cannot be severed under 38 C.F.R. § 3.957.  Consequently, such is beyond the scope of the current appeal.

Turning to the period prior to July 2011, treatment records fail to show any required regulation of activity.  The Veteran complained of limitations on his capabilities, such as walking or mowing the lawn, but no doctor prescribed limits to control blood sugar, and even his complaints appear unrelated dot blood sugar control.  Instead, they center on neuropathic pains or fatigue.  Importantly, at VA examinations during this period, doctors specified that regulation of activities was not required, such as in June 2009.  Finally, the Board would note that treating doctors, stressing the Veteran's need to lose weight, actually encouraged activity as tolerated with his physical ailments to assist in that endeavor.  

Because prior to July 8, 2011, a blood sugar-related requirement to regulate activity is not shown, no rating in excess of 20 percent evaluation may be assigned.

ORDER

A compensable rating for a chipped tooth due to dental trauma is denied.

A rating in excess of 20 percent for diabetes mellitus, type II, prior to July 8, 2011, is denied.


REMAND

Although the Board regrets the additional delay, further remand is required with regard to the Veteran's service-connection claims.

Jaw

Private and VA treatment records note the Veteran's complaints of jaw pain, and both VA and private doctors indicate at least a potential link between such and his head trauma in service.  In August 2011, one VA doctor went so far as to diagnose jaw pain secondary to trauma.  

However, at the most recent December 2013 VA examination, the examiner found no current disability of the jaw, including due to pain.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The requirement that a claimant have a current disability before service connection may be awarded is satisfied when a claimant has a disability at the time a claim is filed or during the pendency of the claim; thus, a Veteran may be granted service connection even though the disability resolves prior to the adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  It is not clear from the current record whether the most recent examination is a finding that the Veteran's jaw pain has not at any time resulted in functional impairment, or such was true only at the time of that examination.  In other words, it is unclear if there has ever been a jaw disability that is subject to compensation.  Such must be clarified on remand.
Back

The Veteran alleges that he repeatedly injured his back in service, to a minor degree, by lifting heavy items such as equipment and ammunition.  He states that his back pain has persisted since service.  His ex-wife corroborates these allegations.  They are competent to report such, based on their own experiences and observations as lay persons.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

However, service treatment records reflect no complaints of or treatment for any back problems or injuries, and post-service records show the onset of back problems was reported to be well after service following a work-related accident.  

A VA examiner in January 2013 opined that the currently diagnosed low back disability was less likely than not related to service in light of findings at an August 1975 separation examination, as well as the Veteran's contemporaneous denial of back problems.  He also cited post-service findings.  Unfortunately, the Board's review of the file reveals that the examiner may have confused statements on an August 1972 medical history for an August 1975 separation examination.  Further, the examiner does not clearly consider the competent lay statements in his opinion, though the implication is that he found a lack of credibility based on medical records.  This finding is undermined, however, by the aforementioned error in identifying one set of statements.

The net effect is to render the opinion inadequate for adjudication purposes.  Remand is required for correction.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for any private care providers who have treated him for claimed jaw and low back disabilities.

Upon receipt of such, VA must take appropriate action to contact the identified providers and request updated treatment records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  Associate with the claims file updated VA treatment records from any VA facility which has treated the Veteran since January 2013.

3.  Return the file to the examiner who conducted the December 2013 VA oral and dental/TMJ examination.  If that examiner is not available, an equally qualified medical professional may be consulted.  The examiner is asked to review the claims file and opine as to whether the Veteran's jaw pain has resulted in functional impairment or disability, since April 2005.  To the extent possible, the period(s) during which disability was not resolved should be identified with specificity.  

If a disability is identified at any point, the examiner should opine as to whether it is at least as likely as not that such was caused or aggravated by an in-service trauma in a motor vehicle accident.  A full and complete rationale is required for all opinions expressed.

4.  Return the file to the examiner who conducted the January 2013 VA spine examination.  If that examiner is not available, an equally qualified medical professional may be consulted.  The examiner is asked to review the claims file and, in light of the above-noted discrepancies in the record, to opine as to whether it is at least as not that any current low back disability was caused or aggravated in service.  Lay statements regarding onset and continuity must be discussed, to include comparison with contemporaneous treatment records.  A full and complete rationale is required for all opinions expressed.

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


